Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 8/6/2020 has been considered by the Examiner and made of record in the application file. 

Examiner’s amendment/Comments
In response to Specification/Diagram Objection in 8/10/2020 Office Action, Applicant has submitted a new diagram indicating polysilicon trace and active layer are equivalent to each other. Applicant’s remarks and the updated diagram have been fully considered, the new diagram is acknowledged and entered, the Specification/Diagram Objection has been withdrawn accordingly. 
Based on the updated Specification/Diagram, the previously disregarded limitation in claim 1 due to absence of support has been reconsidered, and claim 1 was found to be allowable after search and consideration. However, independent claims 5 and 11 (and their dependent claims) continued to  be rejected. 
Examiner contacted Application Representative and offered to allow claims 5-16 if the same reconsidered subject matter in claim 1 is also included in independent claims 5 and 11. Application Representative has accepted the offer after obtaining consent from his client. 
The attached pdf file “79860 - USSN 16603857 - Claim Amendments” contains the updated and allowed claim language. 

Allowable Subject Matter
Claims 1-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a pixel compensation circuit and an OLED display device. Two or more TFTs are controlled by the scanning signal output from the scanning signal line in the same row in the pixel compensation circuit proposed by the present disclosure. Further, the OLED and the storage capacitor are both connected to the reset voltage signal line. So the OLED and the storage capacitor are reset after receiving the reset voltage signal. The size of the pixel structure in the horizontal direction is compressed in the pixel compensation circuit of the present disclosure, thereby providing space for the improvement of the PPI and facilitating the design of the high PPI panel. 
For independent claims 1, 5 and 11, the closest prior arts Chung (US 20180151118 A1) and Shibusawa (US 20190197950 A1) fail to teach or reasonably suggest the limitation “the drain or source of the fourth transistor is connected to a polysilicon trace for the active layer of the seventh transistor; the polysilicon trace comprises two traces perpendicular to the reset voltage signal line” of claim 1, and the limitation “the fourth transistor and the seventh transistor are both connected to the reset voltage signal line; the fourth transistor is connected to a polysilicon trace for an active layer of the seventh transistor; the polysilicon trace is two traces in a vertical direction; the vertical direction is defined as the trace of the reset voltage signal line extending in a vertical direction” of claims 5 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/            Examiner, Art Unit 2621